DISMISS and Opinion Filed June 12, 2013




                                         S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00274-CV

                            JOEL CARTER, Appellant
                                     V.
                         INNOVATION FIRST, INC. AND
                INNOVATION FIRST INTERNATIONAL, INC., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-05475-D

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s May 31, 2013 unopposed motion to dismiss the appeal.

Appellant has informed the Court that he no longer desires to pursue the appeal. Accordingly,

we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We deny as

moot appellant’s May 21, 2013 motion for an extension of time to file a brief.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
130274F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

JOEL CARTER, Appellant                            On Appeal from the County Court at Law
                                                  No. 4, Dallas County, Texas.
No. 05-13-00274-CV       V.                       Trial Court Cause No. CC-12-05475-D.
                                                  Opinion delivered by Chief Justice Wright.
INNOVATION FIRST, INC. AND                        Justices Lang-Miers and Lewis,
INNOVATION FIRST INTERNATIONAL,                   participating.
INC., Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered June 12, 2013




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–